Case 1:20-cv-06347-RBK-KMW Document 1-2 Filed 05/26/20 Page 1 of 5 PageID: 27




                         EXECUTIVE ORDER NO. 119


      WHEREAS, on March 9, 2020, through Executive Order No. 103

(2020), the facts and circumstances of which are adopted by reference

herein, I declared both a Public Health Emergency and a State of

Emergency throughout the State due to the public health hazard created

by Coronavirus disease 2019 (“COVID-19”); and

      WHEREAS, Executive Order No. 103 (2020) described both the

symptoms and dangers presented by COVID-19 and the likelihood of

community spread across the State, and it recognized the need to use

all available statewide authorities to prepare for and respond to

COVID-19 cases in New Jersey, to implement appropriate measures to

mitigate the spread of COVID-19, and to prepare in the event of an

increasing    number   of    individuals   requiring      medical   care   or

hospitalization; and

      WHEREAS, as COVID-19 continued to spread across New Jersey and

an   increasing   number    of   individuals   required   medical   care   or

hospitalization, I issued a series of Executive Orders pursuant to

my authority under the New Jersey Civilian Defense and Disaster

Control Act (the “Disaster Control Act”) and the Emergency Health

Powers Act (“EHPA”), to protect the public health, safety, and welfare

against the emergency created by COVID-19, including Executive Order

Nos. 104-118 (2020), the facts and circumstances of which are all

adopted by reference herein; and

      WHEREAS, N.J.S.A. 26:13-3(b) establishes that a Public Health

Emergency declared by the Governor shall automatically terminate

after 30 days, which means the Public Health Emergency declared in

Executive Order No. 103 (2020) on March 9, 2020, shall terminate on

April 8, 2020, unless renewed for an additional 30 days through a

declaration of the Governor; and

      WHEREAS, since the Public Health Emergency was declared on March

9, 2020 — at which time there were 11 presumed positive cases of

COVID-19 in New Jersey — the public health hazard presented by the
Case 1:20-cv-06347-RBK-KMW Document 1-2 Filed 05/26/20 Page 2 of 5 PageID: 28


                                      2


COVID-19 outbreak has only grown in scope in New Jersey, in the

region, and across the United States; and

      WHEREAS, on January 31, 2020, the United States Department of

Health and Human Services (“HHS”) Secretary declared a public health

emergency for the United States to aid the nation’s healthcare

community in responding to COVID-19; and

      WHEREAS, on March 13, 2020, the President of the United States

declared a national emergency pursuant to his constitutional and

statutory powers, including those granted by Sections 201 and 301 of

the   National   Emergencies   Act,   50   U.S.C.   §   1601,   et   seq.,   and

consistent with Section 1135 of the Social Security Act, as amended,

42 U.S.C. § 1320b-5; and

      WHEREAS, the emergency declarations by the President and the HHS

Secretary remain in effect today; and

      WHEREAS, also on March 13, 2020, the President determined that

the COVID-19 pandemic was of sufficient severity and magnitude to

warrant an emergency declaration under Section 501 of the Robert T.

Stafford Disaster Relief and Emergency Assistance Act (“Stafford

Act”), 42 U.S.C. § 5121-5207, which remains in effect today; and

      WHEREAS, on March 25, 2020, the President determined that the

COVID-19 pandemic was of sufficient severity and magnitude to warrant

a major disaster declaration under Section 401 of the Stafford Act,

42 U.S.C. § 5121-5207, which remains in effect today; and

      WHEREAS, as of April 7, 2020, the governments of 41 states, the

District of Columbia, and Puerto Rico have ordered residents to stay

at home in order to reduce the transmission of COVID-19 in their

states and across the United States; and

      WHEREAS, as of April 6, 2020, according to the World Health

Organization, there were more than 1,210,000 confirmed cases of

COVID-19 worldwide, with over 67,000 of those cases having resulted

in death; and
Case 1:20-cv-06347-RBK-KMW Document 1-2 Filed 05/26/20 Page 3 of 5 PageID: 29


                                     3


      WHEREAS, as of April 6, 2020, according to the Centers for

Disease Control, there were more than 330,000 confirmed cases of

COVID-19 in the United States, with over 8,900 of those cases having

resulted in death; and

      WHEREAS, as of April 6, 2020, there were over 41,000 positive

cases of COVID-19 in New Jersey, with at least 1,003 of those cases

having resulted in death; and

      WHEREAS, as of April 6, 2020, there were positive cases of COVID-

19 in every county in New Jersey, and there have been deaths relating

to COVID-19 in every county in New Jersey; and

      WHEREAS, even as we institute social distancing measures, the

number of COVID-19 cases in New Jersey is anticipated to continue to

increase for the immediate future; and

      WHEREAS, although the State has made all reasonable efforts to

procure medical resources from the federal government, existing State

supplies,   donations,   and   private   sector   purchasing,   there   is    a

critical shortage of medical resources in the State, particularly in

hospitals, healthcare facilities, and emergency response agencies in

the northern region of the State where the spread of COVID-19 is

particularly acute and where there has been a particularly high volume

of COVID-19 hospitalizations; and

      WHEREAS, the Commissioner of the Department of Health (“DOH”)

has also determined that the State needs the help of additional

qualified   health,   mental   health,   and   related   professionals       to

supplement our healthcare capacity on a temporary basis to address

the health care needs relating to the COVID-19 outbreak; and

      WHEREAS, there are also thousands of law enforcement officers

in New Jersey currently unable to report to duty, the vast majority

of which because they tested positive for COVID-19 or are currently

in quarantine; and
Case 1:20-cv-06347-RBK-KMW Document 1-2 Filed 05/26/20 Page 4 of 5 PageID: 30


                                            4


      WHEREAS,       the   spread    of    COVID-19    has    greatly    strained       the

resources and        capabilities     of    county    and    municipal       governments,

including public health agencies, that provide essential services for

containing and mitigating the spread of contagious diseases, and the

situation is too large in scope to be handled entirely by the normal

county and municipal operating services; and

      WHEREAS, the facts as set forth above and consultation with the

Commissioner of DOH confirm that the spread of COVID-19 in New Jersey

constitutes     an    ongoing   public      health     hazard    that   threatens       and

presently endangers the health, safety, and welfare of the residents

of one or more municipalities or counties of the State, and it is

necessary and appropriate to take action against this public health

hazard to protect and maintain the health, safety, and welfare of New

Jersey residents and visitors; and

      WHEREAS, the facts as set forth above and consultation with the

Commissioner of DOH confirms that there exists a public health

emergency in the State; and

      WHEREAS,       the   Constitution         and   statutes    of    the    State    of

New Jersey, particularly the provisions of N.J.S.A. 26:13-1 et seq.,

N.J.S.A. App. A: 9-33 et seq., N.J.S.A. 38A:3-6.1, and N.J.S.A. 38A:2-

4 and all amendments and supplements thereto, confer upon the Governor

of the State of New Jersey certain emergency powers, which I have

invoked;

      NOW, THEREFORE, I, PHILIP D. MURPHY, Governor of the State of

New   Jersey,    by    virtue   of    the    authority       vested     in    me   by   the

Constitution and by the Statutes of this State, do hereby DECLARE and

PROCLAIM that the Public Health Emergency declared in Executive Order

No. 103 (2020) pursuant to the EHPA, N.J.S.A. 26:13-1, et seq.,

continues to exist throughout the State of New Jersey, and I hereby

ORDER and DIRECT:
Case 1:20-cv-06347-RBK-KMW Document 1-2 Filed 05/26/20 Page 5 of 5 PageID: 31


                                      5


      1.      All Executive Orders adopted in whole or in part based on

the authority under the EHPA to respond to the Public Health Emergency

presented by the COVID-19 outbreak remain in full force and effect.

      2.      All actions taken by any Executive Branch departments and

agencies in whole or in part based on the authority under the EHPA

to respond to the Public Health Emergency presented by the COVID-19

outbreak, or in whole or in part based on authority delegated by any

Executive Orders described in Paragraph 1 of this Order, including

but not limited to any Administrative Orders, remain in full force

and effect.

      3.      For purposes of this Order, “Executive Branch departments

and agencies” shall mean any of the principal departments in the

Executive Branch of State government and any agency, authority, board,

bureau,    commission,    division,    institution,    office,   or   other

instrumentality within or created by any such department, and any

independent State authority, commission, instrumentality, or agency

over which the Governor exercises executive authority, as determined

by the Attorney General.

      4.      This Order shall take effect immediately.

                                  GIVEN,   under my hand and seal this
                                              7th day of April,
                                           Two Thousand and Twenty, and of
                                           the Independence of the United
                                           States, the Two Hundred and
                                           Forty-Fourth.

     [seal]                       /s/ Philip D. Murphy

                                  Governor


Attest:

/s/ Matthew J. Platkin

Chief Counsel to the Governor
